Citation Nr: 0906952	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  06-08 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1992 to 
November 1994.

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to these matters.  Information 
concerning the VCAA was provided to the veteran by 
correspondence dated in July 2005.  As the case is being 
remanded for additional development, appropriate action 
should be taken to ensure that adequate VCAA notice as to all 
elements of the claim is provided, including the notice 
requirements pertaining to increased ratings outlined in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

A rating action in June 1995 awarded service connection for a 
low back condition based on service treatment records 
indicating treatment on numerous occasions for back pain.  A 
20 percent rating was assigned based on the findings from a 
December 1994 VA medical examination.  The Veteran continued 
to be treated for low back pain by VA and private physicians.  
A rating action in July 2001 increased to 40 percent the 
rating assigned for what was then recharacterized as 
degenerative disc disease of the lumbar spine.  In part, the 
increase was based on findings from a February 2001 VA 
medical examination. 

VA treatment records dated in August 2005 noted that 
following an magnetic resonance imaging (MRI), the Veteran 
was diagnosed with L3/4, L4/5 disc annulus tear.  Thereafter, 
VA treatment records reported the Veteran underwent L3/4, 
L4/5 nucleoplasty disc decompression followed by intradiscal 
electrothermal therapy (IDET) for his back in September 2005.  
In a June 2006 VA examination report, the Veteran stated his 
pain was relieved for 1 to 2 months after surgery but has 
since progressively gotten worse. 

The Board notes that the Veteran last had a detailed VA spine 
examination in June 2006 without the Veteran's claims file.  
In the his representative's statement, the Veteran contends 
that he is entitled to another VA examination because the 
August 2005 and June 2006 VA examinations were conducted 
without access to the his claims file, and also because of 
the time span between the last VA exam and the present.  VA's 
statutory duty to assist the Veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  
Accordingly, the AMC/RO should arrange for the Veteran to 
undergo a VA orthopedic examination at an appropriate VA 
medical facility to determine the severity of his service-
connected lumbar spine disability.

In a January 2001 statement, D.H., M.D. indicated that the 
veteran's back problems started in 1991, which was prior to 
service.  In December 2001, he told the same physician that 
the back problems began in 1990; again, prior to service.  
Records for treatment received as a result of that/those 
injuries should be obtained.  

The veteran has stated that he is unemployed.  An inquiry 
should be made as to whether he is in receipt of worker's 
compensation or Social Security Administration disability 
(SSD) benefits.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 
(2008); see also Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (noting that the VA's duty to assist the veteran is 
not a one-way street; the veteran also has an obligation to 
assist in the adjudication of his claim).

The AMC/RO should also obtain and associate with the claims 
file all outstanding VA treatment records.  The claims file 
reflects that the veteran has received medical treatment from 
the VA Espanola Community Based Outpatient Clinic (CBOC); 
however, as the claims file only includes records from those 
facilities dated up to June 2006, any additional records from 
that facility should be obtained.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the Veteran 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to substantiate his 
increased rating claim on appeal, as 
outlined by the Court in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

Concerning Vazquez-Flores, the AMC/RO 
should provide notice informing the 
claimant that he may submit evidence 
showing the effects of the worsening or 
increase in severity of his lumbar spine 
disability has upon the claimant's daily 
life and employment.  The AMC/RO should 
also provide notice of the specific 
criteria necessary for entitlement to a 
rating in excess of 40 percent for 
intervertebral disc syndrome under 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (to 
include the General Rating Formula for 
Diseases and Injuries of the Spine and 
the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating 
Episodes).

2.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his service-
connected lumbar spine disability since 
1990.  Of particular interest are any 
outstanding VA records of the Veteran's 
service-connected lumbar spine disability 
for the period from June 2006 to the 
present from Espanola CBOC.  After the 
Veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder, should 
be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order to allow 
the Veteran the opportunity to obtain and 
submit those records for VA review.

3.  The RO should contact the Veteran and 
inquire whether he is in receipt of 
worker's compensation benefits of SSD 
benefits.  If the response if affirmative 
to either or both queries, the AMC/RO 
should obtain worker's compensation 
records and/or the Social Security 
Administration records pertinent to the 
appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

4.  Once the foregoing development has 
been accomplished to the extent possible, 
the AMC/RO should schedule the Veteran 
for a VA orthopedic examination to 
determine the current severity of his 
service-connected lumbar spine 
disability.  Prior to any scheduled 
examination, the claims folder and a copy 
of this remand must be made available and 
reviewed by to the physician conducting 
the examination for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
appropriate tests, studies (to include X-
rays) and/or consultations should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

With respect to the lumbar spine, the 
examiner should also indicate whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with any 
affected joint.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  In 
addition, after considering the Veteran's 
documented medical history and 
assertions, the examining physician 
should indicate whether, and to what 
extent, the Veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.  The examiner should 
indicate of the back disorder, alone, 
would preclude employment.  Adequate 
reasons and bases are to be provided for 
any opinion rendered.  

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims file.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


